DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on 7/15/21. By virtue of this amendment, claims 4, 16 and 18 are cancelled and thus, claims 1-3, 5-15 and 17 are currently presented in the instant application.

Response to Arguments
Applicant's arguments filed on 7/15/21 have been fully considered but they are not persuasive.
In response to Applicant’s argument that, ”By the present amendments, independent claim 1 has been amended to recite that apparatus includes: 1. A system for controlling a light source to stimulate photosynthesis in plants comprising: at least one light output device; and a processing circuit adapted to cause said at least one light output device to alternatingly vary at least one of a light composition and light intensity outputted therefrom over time between a constant light output time period and a pulsed light time period thereby reducing the overall amount of electricity used over time.” And same reason on independent claim 7.
The Examiner respectfully disagrees with the Applicant’s assertions that, Suntych does not teach new features of claims 1 and 7.
Suntych disclose at least one of example that, at least one photon emitter in communication with at least one photon emission modulation controller; wherein said at least one photon emitter (alternatingly vary or performing varying) is configured to emit at least one first photon pulse, wherein said at least one first photon pulse has a duration, intensity, wavelength band and duty cycle;(alternatingly vary and constant light output time) wherein said duration of said at least one first photon pulse is between 0.01 microseconds and 5 minutes and wherein the duration of the delay between said photon pulses is between 0.1 microseconds and 24 hours and wherein said duty cycle of said first photon pulse is between 0.01% and 90% constant emission of said at least one photon emitter as shown in paragraph [0005].

to go through a complete on/off cycle.  Duty cycle is the percent of time that an entity spends in an active state as a fraction of the total time under consideration. An  example duty cycle of the present disclosure may range from 0.01% to 90% including all real numbers in between as shown in paragraph[0045].
For this reason, Claims1-3, 5-15 and 17 remain rejected as being anticicpated by Suntych(US 2017/0347532) and Examiner also cite some references for Applicant review.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-15, and 17 are rejected under 35 U.S.C. 102(2) as being anticipated by Suntych (US 

Pub. No: 2017/0347532).

Regarding claim 1, Suntych discloses a system for controlling a light source to stimulate photosynthesis in plants (figures 1-2, 6 and 11) comprising: at least one light output device (106, 108, 110, 112, 114); and a processing circuit (102 and 104) adapted to cause said at least one light output device alternatingly vary( at least one photon emitter is configured to emit at least one first photon pulse, wherein said at least one first photon pulse has a duration, intensity, wavelength band and duty cycle as shown in paragraph[0005] and duty cycle as shown paragraph[0045])
 at least one of a light composition and light intensity outputted therefrom over time (120) between a constant light output time period and a pulsed lighting time period thereby reducing the overall amount of electricity used overtime. Paragraphs [0049-0072, 0075, 0086-0091].

Regarding claim 3, Suntych discloses wherein said at least one light output device is adapted to produce a plurality of light frequency spectrums. Paragraph [0088].
Regarding claim 5, Suntych discloses further comprising a plurality of light output devices wherein each of said plurality of light output devices is adapted to produce a distinct frequency spectrum from each other. Paragraphs [0066, 0098].
Regarding claim 6, Suntych discloses further comprising a plurality of said light output devices of each of said frequency spectrum. Paragraphs [0066, 0098].
Regarding claim 7, Suntych discloses figures 1-3, 6 and 11 that, a method for controlling a light source to stimulate photosynthesis in plants comprising; operably connecting at least one light output device to a processing circuit; and causing, through said processing circuit, said at least one light output device to alternating vary (at least one photon emitter is configured to emit at least one first photon pulse, wherein said at least one first photon pulse has a duration, intensity, wavelength band and duty cycle as shown in paragraph[0005] and duty cycle as shown paragraph[0045]), at least one of a light composition and light intensity outputted therefrom over time (120) between a constant light output time period and a pulsed lighting time period thereby reducing the overall amount of electricity used overtime. Paragraphs [0049-0072, 0075, 0086-0091].
Regarding claim 8, Suntych discloses wherein said processor continuously varies said at least one of said light comparison and light intensity. Paragraphs [0057 and 0088] and also paragraph [0132] for duty PSR % compared Delivered to Light Cycle/ to 100% duty.

Regarding claim 10, Suntych discloses wherein said processing circuit is adapted to cause said pulse frequency to vary. Paragraphs [0043, 0049, 0052].
Regarding claim 11, Suntych discloses wherein said set pulse frequency is at least once every 60 seconds. Paragraph [0005].
Regarding claim 12, Suntych discloses wherein said on state is at least 0.001 seconds. Paragraph [0005].
Regarding claim 13, Suntych discloses wherein said off state is at least 0.025 seconds. Paragraph [0005].
Regarding claim 14, Suntych discloses wherein said at least one light output device is adapted to produce a plurality of light frequency spectrums. Paragraph [0043].
Regarding claim 15, Suntych discloses wherein said light wavelength is selected to include visible and UV light wavelengths. Paragraph [0045, 0048, 0057].
Regarding claim 17, Suntych discloses wherein said at least one variable frequency spectrum is maintained at a predetermined intensity for a predetermined warm up period after start up. Paragraph [0048].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. See prior arts/references listed on the PTO-892 form attached. Inquiry Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817. The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Minh D A/
Primary Examiner